Cite as 2013 Ark. 349

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-11-120

                                                     Opinion Delivered September   26, 2013

KENNY HALFACRE                                       PRO SE APPEAL FROM THE
                                 APPELLANT           LINCOLN COUNTY CIRCUIT COURT,
                                                     40LCV-10-103, HON. JODI RAINES
V.                                                   DENNIS, JUDGE

RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                       APPELLEE                      AFFIRMED.


                                         PER CURIAM

       In 1985, appellant Kenny Halfacre was found guilty in the Pulaski County Circuit Court

of aggravated robbery and sentenced as a habitual offender to forty years’ imprisonment. We

affirmed. Halfacre v. State, 292 Ark. 329, 731 S.W.2d 182 (1987).

       In 1986, appellant was found guilty in the Pulaski County Circuit Court of a separate

robbery for which he was sentenced as a habitual offender to life imprisonment. That judgment

was also affirmed by this court. Halfacre v. State, 292 Ark. 331, 731 S.W.2d 179 (1987).

       In 2010, appellant filed a pro se petition for writ of habeas corpus in the Lincoln County

Circuit Court, located in the county where he was in custody.1 The circuit court denied the

petition, and appellant brings this appeal. We find no error and affirm the order.

       A writ of habeas corpus is proper only when a judgment of conviction is invalid on its

face or when a circuit court lacked jurisdiction over the cause. Girley v. Hobbs, 2012 Ark. 447

(per curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam). The burden is on the petitioner


       1
           As of the date of this decision, appellant remains incarcerated in Lincoln County.
                                       Cite as 2013 Ark. 349

in a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the

commitment was invalid on its face; otherwise, there is no basis for a finding that a writ of

habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam).

Under our statute, a petitioner who does not allege his actual innocence must plead either the

facial invalidity or the lack of jurisdiction by the trial court and make a showing by affidavit or

other evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-

112-103(a)(1) (Repl. 2006); Murry v. Hobbs, 2013 Ark. 64 (per curiam). A habeas proceeding does

not afford a prisoner an opportunity to retry his or her case. Friend v. Norris, 364 Ark. 315, 219

S.W.3d 123 (2005) (per curiam).

       Appellant contended in his petition, and he argues on appeal, that the Pulaski County

Circuit Court, which was the trial court in his cases, lacked subject-matter jurisdiction in the

cases because the felony informations were filed in the trial court without a preliminary

probable-cause hearing having first been held in municipal court. He invoked Arkansas Rule

of Criminal Procedure 8.1 (Repl. 1977), asserting that the failure to afford him a preliminary

probable-cause hearing rendered the judgments void. He did not contend in the petition that

the judgment-and-commitment orders were facially invalid.

       Appellant’s claims concerning Rule 8.1 were not sufficient to demonstrate that the rule

was violated, but, in any event, we have consistently held that a violation of Rule 8.1 has no

effect on a trial court’s jurisdiction. See Cook v. State, 274 Ark. 244, 623 S.W.2d 820 (1981) (citing

Bolden v. State, 262 Ark. 718, 561 S.W.2d 281 (1978) (holding that violation of the rule does not

require dismissal of the charges.)



                                                  2
                                       Cite as 2013 Ark. 349

       Jurisdiction is the power of the court to hear and determine the subject matter in

controversy. Reed v. Hobbs, 2012 Ark. 61 (per curiam); Anderson v. State, 2011 Ark. 35 (per

curiam); Baker v. Norris, 369 Ark. 405, 255 S.W.3d 466 (2007). The Pulaski County Circuit

Court, which was the trial court in appellant’s cases and rendered the judgments, had subject-

matter jurisdiction to hear and determine cases involving violations of criminal statutes. Hill v.

State, 2013 Ark. 143 (per curiam). Moreover, that circuit court had exclusive jurisdiction to

render a final judgment on a felony information. See Long v. State, 284 Ark. 21, 25, 680 S.W.2d

686, 688 (1984). Thus, the Lincoln County Circuit Court did not err in declining to issue a writ

of habeas corpus releasing appellant from custody based on the assertions concerning the filing

of the informations in the Pulaski County Circuit Court.

       Because his claims did not challenge the facial validity of the judgment and failed to

demonstrate a lack of the trial court’s jurisdiction, appellant did not establish a basis for the writ

to issue. See Culbertson v. State, 2012 Ark. 112 (per curiam); Skinner v. Hobbs, 2011 Ark. 383 (per

curiam). Accordingly, the order is affirmed.

       Affirmed.

       Kenny Halfacre, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Eileen W. Harrison, Ass’t Att’y Gen., for appellee.




                                                  3